Dismissed and Memorandum Opinion filed March 30, 2006








Dismissed and Memorandum Opinion filed March 30, 2006.
 
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-06-00030-CV
____________
 
STRICKLAND CHEVROLET, INC.,
Appellant
 
V.
 
JOSEPHINE ALDRIDGE, Appellee
 

 
On Appeal from the
239th District Court
Brazoria County,
Texas
Trial Court Cause
No. 20828
 

 
M E M O R A N D U M   O P I N I O N
This is an appeal from a judgment signed November 7, 2005.
On March 8, 2006, appellant filed a motion to dismiss the
appeal because the case has been settled. 
See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly, the appeal is ordered dismissed.
PER CURIAM
Judgment rendered and Memorandum
Opinion filed March 30, 2006.
Panel consists of Justices Hudson,
Fowler, and Seymore.